DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.


Reason for Allowances
Claims 1, 3-10, 12-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach "the frame indicating that the first wireless communication device is ready to receive respond to payload data frames using the block acknowledgements without further negotiation and without negotiating block acknowledgment agreements during association with the basic service set;  the frame further indicating that use of the block acknowledgements cannot be deleted with delete block acknowledgments (DELBAs); and the use of the block acknowledgements is established for a lifetime of an association between the first wireless communication device and the second wireless communication device; and thereafter, exchanging data with the second wireless communication device according to the at least one common block acknowledgement parameter defining the block acknowledgements”  as substantially described in independent claim 1. These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on March 24th, 2021.

Application’s independent claims 10 are allowed for the same reason as set forth above.

Application’s dependent claims 3-9 and 12-18 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

CONCLUSION


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAE Y LEE/Primary Examiner, Art Unit 2466